Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended Claims 17 and 26-28, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

Allowable Subject Matter
Claims 17-19 and 23-33 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding Claim 17, prior art fails to teach, alone or in combination, a baler comprising one or more drive arrangements configured to pivot the needle rocker relative to the pressing channel, the one or more drive arrangements comprising a coupling device consisting of a first coupling lever and a second coupling lever, wherein the first coupling lever and the second coupling lever are connected pivotably to each other about a first coupling pivot axis, wherein the first coupling lever is pivotably supported about a second coupling pivot axis; and a drive lever comprising a second end rotatably connected to the first coupling lever about a drive coupling pivot axis, wherein the drive coupling pivot axis is positioned at as distance from the first coupling pivot axis and at a distance from the second coupling pivot axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725               

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725